Case 8:20-cv-00869-CEH-CPT Document 13 Filed 09/24/20 Page 1 of 1 PagelD 108

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
AMERICAN REGISTRY, LLC,
a Florida limited liability company,
CASE NO: 8:20-cv-00869-CEH-CPT
Plaintiff,

v.

THAT’S GREAT NEWS, LLC,
a Florida limited liability company.

Defendant.
JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

Pursuant to Rule 41 (a) of the Federal Rules of Civil Procedure, Plaintiff American Registry, LLC,
a Florida limited liability company, together with Defendant That’s Great News, LLC, a Florida limited
liability company, hereby jointly stipulate to the dismissal of the above-captioned action with prejudice,
with all costs and expenses relating to this litigation (including attorney and expert fees and expenses) being
borne solely by the party incurring same.
Dated this ay day of September, 2020.

Respectfully submitted,

 

THE LAW OFFICES OF ADAM J. STEINBERG THE CONCEPT LAW GROUP, P.A.

Attorneys for Plaintiff

200 S. Andrews Avenue

Fort Lauderdale, Florida 33301
Tel: (954) 548-3357

By: /s/ Adam J. Steinberg
Adam J, Steinberg (FBN: 389579)

E-mail: adamadamsteinberglaw.com

MALLOY & MALLOY, P.L.
2800 S.W. Third Avenue
Miami, Florida 33129

Tel: (305) 858-8000

By: /s/ Meredith Frank Mendez
Meredith Frank Mendez (FBN: 502,235)

Email: mmendez@malloylaw.com
Jonathan Woodard (FBN: 96533)

iwoodard@malloylaw.com

 

 

 

Attorneys for Defendant

6400 North Andrews Avenue, Suite 500
Fort Lauderdale, Florida 33309

(t) 754-300-1500 ; (f) 754-300-1501

By: /s/ Alexander D. Brown
Alexander D, Brown (FBN: 752665)

E-mail: Abrown@conceptlaw.com

 

Exhibit A - 2

 
